IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SANDRA ROLLINS                          : No. 17 MAL 2017
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
MIDDLE SMITHFIELD TOWNSHIP              :
ZONING HEARING BOARD                    :
                                        :
                                        :
           v.                           :
                                        :
                                        :
TOWNSHIP OF MIDDLE SMITHFIELD           :
                                        :
                                        :
PETITION OF: SANDRA ROLLINS             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.